UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 12-2552


WILLIAM SCOTT DAVIS, JR., as next best       friend   to   his
daughter J.F.D., a minor; J.F.D., a minor,

              Plaintiffs - Appellants,

         v.

CHARLOTTE MITCHEL, individually and as Guardian Ad Litem of
J.F.D., appointed by the Court; WENDY KIRWAN, individually
and as Supervisor Wake County N.C. Guardian Ad Litem
Program; NAOMIE LIVINGSTON, Individually and as Director
Wake County NC Guardian Ad Litem Program and all staff
individually and in their official capacities as program
managers, superiors and Advocate Attorneys for the Wake
County NC 10th Judicial District Guardian Ad Litem Program;
JANE VOLLAND, Individually, and as Director of the State of
North Carolina Ad Litem; BEVERLY PERDUE, individually and as
Governor of the State of North Carolina; NANCY BERSON,
individually and as Child and Family for UNC School of
Medicine Program on Childhood Trauma and Maltreatment;
ANTHONY HAL MORRIS, Individually and in their official
capacities as Advocate Attorneys for the Wake County N.C.
Guardian Ad Litem Program; RICHARD CROUTHARMEL, Individually
and in their official capacities as Advocate Attorneys; for
the Wake County N.C. Guardian Ad Litem Program; SUSAN F.
VICK, Individually and in their official capacities as
Advocate Attorneys; for the Wake County N.C. Guardian Ad
Litem Program; REGINALD O'ROURKE, Individually and in their
official capacities as Advocate Attorneys; for the Wake
County N.C. Guardian Ad Litem Program; MELLONNEE KENNEDY,
Individually and in their official capacities as Advocate
Attorneys; for the Wake County N.C. Guardian Ad Litem
Program; CARRIE FLATT, Individually and in their official
capacities, as Program Supervisors for the Wake County, N.C.
Guardian Ad Litem Program; FONDA LYONS-COUSAR; MARGARET
HERTZLER, individually and in their official capacities, as
Program Supervisors for the Wake County, N.C. Guardian Ad
Litem Program; CHERYL HANES, Individually and in their
official capacities, as Program Supervisors       for    the   Wake
County, N.C. Guardian Ad Litem Program,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cv-00493-F)


Submitted:   May 30, 2013                     Decided:    June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              William Scott Davis, Jr., seeks to appeal the district

court’s order staying the case pending this court’s judgment on

Davis’ prior interlocutory notice of appeal.                         This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and   certain   interlocutory         and   collateral         orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The order Davis

seeks   to    appeal   is    neither   a       final   order   nor     an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We deny Davis’ motions for

appointment of counsel.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this    court   and       argument      would    not    aid    the

decisional process.



                                                                              DISMISSED




                                           3